   8:19-cv-00045-JFB-CRZ Doc # 115 Filed: 09/30/20 Page 1 of 1 - Page ID # 2617


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

  LAREDO RIDGE WIND, LLC, BROKEN
  BOW WIND, LLC, and CROFTON BLUFFS
  WIND, LLC,                                                 8:19CV45

                      Plaintiffs and
                      Counterclaim                          ORDER
                      Defendants,

         vs.

  NEBRASKA PUBLIC POWER DISTRICT,

                      Defendant, Counter
                      Claimant, and Third-
                      Party Plaintiff,

         vs.

  ELKHORN RIDGE WIND, L.L.C.,
  a Delaware Limited Liability Company,

                      Third-Party
                      Defendant.


      This case is currently on appeal to the United States Court of Appeals for the
Eighth Circuit. Accordingly,

      IT IS ORDERED that the pretrial conference and trial settings are vacated.

      Dated this 30th day of September, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
